Citation Nr: 1816585	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-15 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge at the RO in December 2016.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

A chronic right hip disability was not shown in service or for many years thereafter, and the most probative evidence indicates that the current right hip disability is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a right hip disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110; 38 C.F.R. §3.303 (2017).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also, Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes   that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the     in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2017); 38 C.F.R. §§ 3.307, 3.309 (2017).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there      is no requirement that all the evidence submitted by the appellant or obtained on   his behalf be discussed in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt      to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has asserted that his current right hip disability is due to active service.  Specifically, he contends that his degenerative arthritis was caused by the impact       of landings during his training to be a paratrooper. During his hearing in December 2016, the Veteran stated that he jumped approximately 45 times, with particularly hard landings on his right side, on at least two separate occasions. He indicated that following those jumps he was left immobile for a period of time before he could get up, but that he subsequently returned to his normal duties. He elaborated that during his service in the Republic of Vietnam (RVN) that he carried loads weighing up to 100 pounds.  He stated that he never sought treatment because he did not want to complain, and that his hip started bothering him in the last 10 to 15 years.

As an initial matter, the Board notes the Veteran has been diagnosed during           the course of the appeal with mild degenerative joint disease of the right hip.  Accordingly, the first criterion for establishing service connection, a current disability, has been met. The question becomes whether the condition is related       to service.

The Veteran's service treatment records (STRs) are silent for complaints of, treatment for, or a diagnosis of any hip disability. Further, the Veteran's October 1970 separation report of medical examination was normal with respect to the Veteran's lower extremities.

The first post service evidence showing a right hip condition was in September 2009.  X-ray in November 2009 showed degenerative findings in both hips, left greater than right. At a visit in November 2011, an orthopedic surgeon reviewed recent radiological studies of the Veteran's bilateral hips.  He reported that all degenerative findings in all joints were minimal.

As there is no competent evidence showing a chronic right hip disability during service or for many years thereafter, competent evidence linking the current right hip disability to service is needed to support the claim.  However, on this question the most probative evidence is against the claim.


The Veteran was afforded a VA examination in July 2016. At the time, the Veteran reported a history of 40 to 50 jumps during his military service.  He noted two particularly hard impacts in which he landed on his right side, but that he never sought medical care following either incident.  The examiner indicated that            the Veteran first sought treatment for pain in his hips around 2009, following    which radiological images, as recently as July 2016 revealed evidence of mild degenerative changes.  Earlier radiological images also revealed "right iliac bone islands without acute abnormalities."  On the basis of the evidence, the examiner opined that it was less likely as not that the Veteran's right hip disability was incurred in or caused by his service. The examiner largely noted that there was      no evidence of any hip disability until approximately forty years following discharge from service.  He indicated that the radiological evidence supports findings of greater degenerative arthritis on the left than the right, but regardless, that such changes are consistent with the Veteran's age and physical occupations following service.  The examiner also explained that "bone islands" are common benign bone lesions which are incidental findings found during imaging. He stated 
that they are congenital or developmental in nature and are not due to military service.  

The Board finds the July 2016 opinion constitutes highly probative and persuasive evidence against the claim.  The examiner thoroughly reviewed the claims file, including multiple radiological studies and considered the Veteran's contentions regarding the mechanism of injury, and supported the opinion with reasoned medical explanation. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

The Board acknowledges receipt of a September 2010 statement from private physician Dr. D.S. who treated the Veteran for chronic hip and back pain in February 2010.  He confirmed the diagnosis of degenerative changes and a possible bone island of the right hip. However, Dr. D.S. did not provide an opinion addressing the relationship between the Veteran's right hip condition and service.  

While the Board notes the Veteran sincerely believes that his in-service traumatic landings caused his current right hip disability, he is not shown to possess medical expertise such that he is competent to opine on medical matters. In this regard, the diagnosis and etiology of hip disabilities requires medical testing and expertise to determine. Thus, his opinion as to the etiology of his right hip disability is not competent medical evidence. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77      (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the opinion of the VA examiner to        be significantly more probative than the Veteran's lay assertions.  There is no     medical opinion to the contrary.

In short, the most probative evidence of record indicates that a chronic right hip disability was not shown in service or for many years thereafter, and that the Veteran's current hip disability is not related to service.  Accordingly, although      the Board greatly appreciates the Veteran's service, the preponderance of the competent evidence is against this claim, and service connection for a right hip disability must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. 38 U.S.C. §5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a right hip disability is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


